                           Case 1:21-cv-00011-JRH-BKE Document 11 Filed 03/16/21 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  TERRY KIELISCH,

                  Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV121-11

                  LINCOLN COUNTY JAIL,

                  Defendant




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     that, in accordance with the Court's Order of March 16, 2021, the Report and Recommendation of

                     the United States Magistrate Judge is ADOPTED as the opinion of the Court. This case is dismissed

                     without prejudice, and this civil action stands closed.




           3/16/21                                                              John E. Triplett, Acting Clerk
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/2020
